Citation Nr: 0201294	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant served in the Air National Guard from June 1966 
to July 1998.  During this period, he had a total of 
approximately one year and ten months of active duty, and 
approximately four years and three months of inactive duty 
for training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Cheyenne, Wyoming Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC).  

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC  in October 1999, a transcript of which has been 
associated with the claims file.  While the veteran 
subsequently requested another M&ROC hearing, the record 
shows that additional evidence was submitted in lieu of 
another hearing which was subsequently canceled.  An 
additional statement from the veteran on file shows that he 
requested that his case be forwarded to the Board for 
appellate review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence of record shows that the 
appellant's major depression cannot satisfactorily be 
dissociated from his active service.  




3.  The probative medical evidence of record shows that the 
appellant's right knee disability cannot satisfactorily be 
dissociated from his active service.  


CONCLUSIONS OF LAW

1.  The requirements for service connection of major 
depression have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2001), 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.306 (2001).  

2.  The requirements for service connection of a right knee 
disability have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2001), 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303(d), 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefits sought on appeal, namely, service connection for 
major depression and service connection for a right knee 
disability.  Therefore, any deficiencies in the duty to 
assist will not prejudice the veteran in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106 (West 1991).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for psychoses if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2001).

In general, "every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination."  38 U.S.C.A. § 1111 
(West 1991); see also 38 C.F.R. § 3.304(b) (2001).  

However, status as a "veteran," as defined by 38 U.S.C.A. 
§ 101(24), must be shown before the presumption of soundness 
is applicable.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).  In order to 
establish status as a veteran within the meaning of 
§ 101(24), "the appellant must establish that he was 
'disabled . . . from a disease or injury incurred or 
aggravated in the line of duty.'"  Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Paulson, 7 Vet. App. at 
470).  Although the presumption of soundness can only be 
overcome by clear and unmistakable evidence that a disability 
existed prior to service (38 C.F.R. § 3.304(b) (2001)) when 
no such presumption is applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  See Paulson and 
Biggins, both supra).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Depression

Factual Background

On enlistment examination in November 1965 the appellant 
denied depression, excessive worry, and nervous trouble of 
any sort.  Psychiatric evaluation was normal.  

Progress notes from March 1967 to September 1968 document no 
diagnoses of a psychiatric disorder.  

On periodic examination in September 1968 the appellant 
denied a history of depression or excessive worry, as well as 
nervous trouble of any sort.  During the examination he 
reported having epigastric distress, a nervous stomach, and 
that he worried about personal problems.  However, his 
psychiatric condition was described as normal.  

Progress notes up to April 1969 document no diagnosis of a 
psychiatric disorder.  The appellant was treated for an upset 
stomach in January 1969.  The assessment was acute 
gastroenteritis ("G.E.").  

On periodic examination in April 1969 the appellant reported 
that his health was excellent, and denied all history since 
his last examination.  The same information was recorded on 
periodic examinations in May 1971, May 1972, June 1973, and 
January 1975.  On examination in January 1975 the appellant's 
psychiatric condition was found to be normal.  Progress notes 
through January 1975 document no diagnosis of a psychiatric 
impairment.  

The appellant continued to deny any psychiatric problems on 
periodic examinations in May 1975, May 1976, May 1977, June 
1978, and July 1979.  Examination in July 1979 found the 
appellant's psychiatric condition to be normal.  Psychiatric 
problems were denied on periodic examinations in July 1980 
and June 1981.  His psychiatric condition was described as 
normal on periodic examination in May 1982.  

Progress notes dated from June 1978 to September 1982 
documented no diagnosis of a psychiatric disorder.  On 
periodic examination in February 1984 the appellant again 
denied a history of depression, excessive worry, and nervous 
trouble of any sort, and his psychiatric condition was 
described as normal on examination.  

Private medical records from the Southeast Wyoming Mental 
Health Center document treatment dating back to August 1981 
for severe problems in the appellant's marriage and family.  
The primary problems reported during the August 1981 
evaluation concerned the behavior and attitude of his wife.  
He also reported being frustrated and depressed and stated 
that he did not like his job, and that he was constantly 
thinking about the situation at home when he was at his job.  
It was concluded that the appellant's marital situation 
appeared to have reached "crisis proportions."  The diagnosis 
was depressive neurosis and marital maladjustment.  

Private medical records from Dr. PMS document, in pertinent 
part, treatment dating back to 1985.  In December 1985 the 
appellant was seen for diarrhea.  A nervous disorder was 
reported.  The appellant reported family problems, being very 
anxious, fearing death, increased stress, and crying.  

On periodic examination in May 1986 the appellant reported a 
history of depression or excessive worry, as well as a 
history of nervous trouble.  No further elaboration was made.  
Evaluation of his psychiatric condition revealed chronic 
anxiety.  

The appellant was next seen at the Southeast Wyoming Mental 
Health Center in June 1987.  The appellant reported that he 
was constantly going to physicians because he felt sick.  He 
reported that his job was very stressful, and that he had 
started a new position in May 1987.  He reported that he 
would lead his life by thinking as if it were the last day of 
his life.  He also reported feeling like he had cancer.  
Another progress note indicated that the appellant was 
prescribed an anti-depressant in August 1987 by Dr. ANM.  

Private medical records from Dr. ANM (Southwest Mental Health 
Center) document psychiatric treatment from September 1987 to 
May 1989.  The September 1987 note documented that the 
appellant was there on referral from the Wyoming National 
Guard.  Poor sleep and crying spells were reported and the 
impression was major depression disorder.  Records show 
continued treatment through May 1989.  



On periodic examination in May 1990 the appellant again 
reported a history of depression or excessive worry, and a 
history of nervous trouble.  He admitted to excessively 
worrying about health and personal problems.  However, 
examination described the appellant's psychiatric condition 
as being normal.  

Subsequent treatment notes from Dr. PMS document the 
veteran's concerns about having cancer in June 1990.  
Diagnoses included psychoneurosis and obsessive-compulsive 
disorder.  

On periodic evaluation in May 1995 the appellant reported a 
history of depression or excessive worry, a history of 
nervous trouble, and again admitted to excessively worrying 
about health and personal problems.  Psychiatric condition 
was again described as normal.  

A progress note from June 1996 reported that a psychiatric 
evaluation had been conducted and revealed the diagnosis of 
major depression with agitation.  He was not currently 
receiving treatment.  

In an undated Annual Medical Certificate the appellant 
reported that he had been receiving treatment for depression 
since August 1997 from Dr. WAJ "due to work stress and post 
psychiatric conditions that was induced from a previous 
supervisor."  

In a January 1998 psychiatric note, the appellant reported 
that his symptoms began around 1991 due to an individual 
named SS who would "ride" him.  

In February 1998 Dr. WAJ submitted a report concerning his 
treatment of the appellant.  He reported first seeing the 
appellant in March 1996.  The appellant reported at this time 
that his initial military experience went quite well, and 
that his personnel office was ranked in the top ten of 
ninety-two offices nationwide in 1993 and 1994.  The 
appellant contended that he did not receive any recognition 
for this.  

The appellant reported that, beginning in 1990, he was placed 
under Captain SS's command, and that this individual 
consistently harassed him causing him a great deal of stress.  
He also reported a past medical history of treatment for 
obsessive cancer phobia from about 1990 to 1993.  Dr. WAJ 
noted that his March 1996 diagnosis was severe major 
depression with agitation.  

Dr. WAJ reported that the appellant's condition appeared more 
severe when he saw him again in August 1996, noting that part 
of the situational stress was his anticipation of having to 
take a college level course.  He reported feeling unworthy 
and being suspicious that his wife wanted to have an affair.  
The diagnosis of depression was expanded to include obsessive 
and paranoid traits.   

By December 1997 Dr. WAJ reported that the appellant's 
condition had escalated and that he was clinically in a state 
of terror, along with tearfulness, as he described his work.  
He indicated that his condition improved with treatment.  

In March 1998 a Medical Board was held.  The Medical Board 
was conducted by Dr. ANB, Dr. JHB, and Dr. DEW.  The 
appellant's history was recounted, and it was noted that 
there was a history of psychiatric treatment dating back to 
the 1980s.  He stated his belief that his psychiatric 
problems began to re-surface and increase in 1991 after he 
was assigned to the supervision of SS, whom he referred to as 
an authoritarian who was abrupt and difficult to work with.  

The appellant was reportedly transferred to another 
supervisor in August 1997 who was referred to by the Medical 
Board as a "very understanding and supportive boss."  In 
spite of this, the appellant's condition continued to 
deteriorate, according to the Medical Board.  

Based on the information reviewed by the Medical Board, it 
was concluded that the appellant had a diagnosis of a major 
depressive disorder, moderately severe, with psychotic 
features, currently improved with medications.  It was also 
noted that he had been diagnosed with obsessive-compulsive 
disorder in the past.  

The Medical Board recommended Medical Retirement for the 
appellant based on his diagnosis and his continuing need for 
medication to treat the condition.  

In its April 1998 report (AF FORM 618) the Medical Board 
noted that the appellant's diagnoses were depression and 
obsessive-compulsive disorder.  It was determined that the 
approximate date of origin was 1980 for the depression and 
1991 for the obsessive-compulsive disorder.  It was further 
found that these disorders did not exist prior to service and 
were permanently aggravated by service.  

In June 1998 the M&ROC received the appellant's claim of 
service connection for major depression.  Submitted with this 
application was a written statement from the appellant in 
which he discussed his career in the National Guard, and the 
incidents that lead to his current condition.  

The appellant reported performing well in his work with the 
National Guard, and that he often received outstanding 
civilian performance ratings.  He reported that symptoms such 
as fear, being overwhelmed, crying spells, and lack of self-
esteem began in 1980 and continued on and off for ten years 
and were of mild to moderate severity.  He reported that his 
symptoms began to increase after 1990 after his previous 
supervisor retired and was replaced by Captain SS.  

The appellant reported that Captain SS despised him and would 
micromanage him in an arrogant and insensitive manner.  As a 
result of Captain SS's treatment, the appellant reported 
crying spells, becoming very depressed, nervousness, upset 
stomachs, paranoia, and other symptoms from July 1990 through 
May 1994.  

The appellant reported that he was reassigned to another 
position in May 1994.  He reported that this position was not 
what he expected and that he did not have many 
responsibilities.  While in "Military Drill Status" the 
appellant reported applying for a new position but being told 
by his supervisor that he could not and that he "was not 
worth a damn" and was "a bad example for the enlisted force."  
As a result of this incident, he reported that many of his 
symptoms returned.  



The appellant stated that he interviewed for and obtained his 
previous position in January 1995.  He reported that he was 
selected by a panel of three which included SS, now a Major.  
He reported that Major SS had told him that he would not vote 
on the position unless there was a tie between the other two 
panelists.  

After getting the position, the appellant reported being told 
by a subordinate that Major SS had stated that he did not 
want the appellant to get the job and that he was "dead meat" 
since he had obtained the position.  The appellant reported 
continued harassment from Major SS, as well as a return of 
many of his symptoms.  

In July 1998 the M&ROC also received two physician 
statements.  In one, Dr. PMS reported that the appellant was 
depressed, and that his retirement from the military had made 
him more depressed.  He reported that the appellant was 
obsessed with his health.  

In the other statement, dated from July 1998, Dr. ANM noted 
that he was Clinic Commander of the 153rd MDS Clinic at the 
Wyoming National Guard, and that he was one of the physicians 
appointed to the Medical Board that ultimately led to his 
separation from the National Guard.  

Dr. ANS opined that the appellant had a several year history 
of chronic and intermittent, mild depression, but that this 
was "aggravated and intensified by interpersonal 
relationships at his work at the Wyoming National Guard."  
His final impression was that the appellant had a major 
depressive disorder with psychotic features.  He again opined 
that his depression was aggravated by "work-related 
stressors", and elaborated that these stressors began around 
March of 1996.  

In August 1998 the appellant was evaluated by Dr. CLZ.  The 
appellant reported psychiatric problems dating back to the 
1980s which had been exacerbated in recent months by "job 
stress."  He reported that his current stressors involved 
losing his job at the Air National Guard.  

He reported that his symptoms first started worsening in 1990 
when he came into conflict with a new commander.  He related 
that it was further worsened in 1995 due to his mother's 
illness and subsequent death.  The diagnosis was recurrent 
major depressions.  It was also thought that he had possible 
bipolar Type II disorder and possible obsessive compulsive 
personality disorder.  

In February 1999 the M&ROC denied the appellant's claim for 
service connection, finding that his employment with the 
National Guard was not considered active duty, and that he 
would not be entitled to disability compensation on the basis 
of problems stemming from such work.  The M&ROC further noted 
that the appellant had not submitted evidence documenting 
that his psychiatric disability was incurred in or aggravated 
during any periods of active duty for training.  

In February 1999 the M&ROC received a statement from Dr. WAJ 
opining that the appellant's periods on active duty, Guard 
Drill weekends, and Summer Camps "did all collectively 
aggravate his condition."  

In February 1999 Dr. JHB wrote that he had served on the 
Medical Board that recommended the appellant's retirement 
from the military.  Dr. JHB opined that the appellant's 
continued service in the National Guard, including those 
periods when he performed active duty, all contributed to the 
"further exacerbation" of his depression and obsessive 
compulsive disorder.  

In July 1999 the M&ROC received various lay statements from 
people who reportedly worked with the appellant at the 
National Guard.  These individuals generally recounted the 
appellant's reaction to stressful situations at work.  

Also received at this time was a June 1999 letter from EB and 
RPA of the Wyoming National Guard.  These individuals noted 
that they had been advised by Air National Guard physicians 
that if the appellant remained in their unit, his mental 
condition would be further exacerbated.  

As a result of this advice, and their opinion that the 
appellant was unable to cope with situations within his 
working environment, EBA and RPA concluded that an effort to 
retain him would not be made and that he would be discharged.  

In October 1999 the M&ROC received a series of newspaper 
articles concerning the Wyoming National Guard.  One, written 
by Colonel DH, reported on alleged corruption within the 
Wyoming National Guard.  Another from the Wyoming Tribune-
Eagle reported that an Air Force investigation had 
substantiated accusations against Wyoming National Guard 
officers including abuse of authority, dereliction of duty, 
and reprisal.  A more specific charge included the charge 
that senior officers used undue command influence to 
adversely affect the discharge boards of two officers within 
the Wyoming Air National Guard by inhibiting the respondents 
in preparing their defense.  

In October 1999 a hearing was conducted before the M&ROC.  
The appellant testified that he became afflicted with 
depression around 1980 and that it was magnified around July 
of 1990.  Tr., p. 1.  

The appellant reported having his first serious bout with 
depression while he was on active duty in 1980 for six weeks 
at Officer Training School.  He reported that the demands of 
the program caused him a great deal of stress and that he 
almost eliminated himself from the program.  Tr., p. 1.  He 
indicated that this event occurred around January or February 
of 1980.  Tr., p. 2.  He stated that he sought treatment but 
was told to 'stick it out."  See Tr., p. 2.  The veteran 
indicated that his symptoms did not start until he joined the 
military.  Tr., p. 14.  

The appellant noted that physicians had opined that his 
active duty and guard duty weekends had aggravated his 
condition.  When asked if these physicians had cited to any 
specific incidents during his active duty which exacerbated 
his psychiatric condition, the appellant testified that they 
had not and that the situation which caused his problems was 
a continuing one.  Tr., p. 15.  




When asked if the physicians saw the appellant's active duty 
as being substantially different from his normal duties as a 
full-time National Guard employee, the appellant answered 
that he performed the same duties on active duty as his did 
during the week.  Tr., p. 15.  

The appellant reported that his problems became worse when a 
new supervisor was placed over him in July 1990.  Tr., pp. 3-
4.  He reported being micro-managed and harassed by his new 
supervisor.  Tr., p. 4.  He reported being moved from this 
individual but that he was subsequently seen crying at his 
desk, at which time he was recommended for a medical 
evaluation on his next guard drill weekend in January 1998.  
Tr., pp. 6-7.  

The appellant asserted that he performed 15 days of active 
duty per year at a minimum.  He also asserted that such duty 
was performed at the same place where he worked; he was not 
deployed.  As a result, he indicated that the treatment he 
received while on the job continued during his active duty 
periods.  Tr., pp. 10-11.  

In March 2000 the appellant wrote a letter to VA describing 
multiple incidents that occurred while he was on active duty 
for training and inactive duty for training.  The appellant 
again contended that his mental condition was aggravated 
during the period from July 1990 to July 1998.  

In pertinent part, while on active duty on May 6, 1996 the 
appellant reported attempting to discuss the new Military 
Education requirement.  In response, his superior reportedly 
told him that the appellant's job was for 18 to 40 year olds, 
and that he was on "borrowed time" even if he took the course 
requirement.  He reported that the incident intensified his 
symptoms.  He reported that remarks made to him on the same 
day by Major SS further aggravated his symptoms.  Service 
records establish that the veteran was on active duty on May 
6, 1996.  

While on active duty from June 2-6, 1997 and June 9, 1997 the 
appellant reported that the National Guard received an 
Operational Readiness and Evaluation Inspection conducted by 
the 12th Air Force Active Duty Personnel.  He reported that 
the unit under his leadership received an excellent rating.  
However, he reported that he received no recognition or 
praise upon completion of the inspection.  He reported that 
his symptoms increased at this time.  Service records 
establish that the veteran was on active duty at this time.  

The appellant contended, in pertinent part that these 
incidents illustrated his contention that several incidents 
aggravating his psychiatric condition occurred while he was 
on active duty for training.  In general, he contended that 
his employment duties overlapped with the duties he performed 
while on active duty for training.  As a result, the 
hostilities he experienced at work carried over into his 
active duty for training.  

In March 2000 Dr. WAJ again opined that the appellant's 
mental disability was directly and permanently aggravated by 
events that happened to the appellant while he was on active 
duty for training and inactive duty for training.  He 
reported that some of these instances were described in his 
February 1998 letter, and were indirectly referenced by other 
physicians in other letters.  

In November 2000 Dr. WAJ provided another letter making the 
same assertions as he had made in March 2000.  Dr. WAJ again 
opined, in pertinent part, that the appellant's depression 
was permanently aggravated by the collective impact of the 
numerous work-related traumas he experienced, including the 
appellant's periods of active duty and inactive duty for 
training.  

In December 2000 the appellant provided a statement in 
support of his claim.  He asserted that his symptoms first 
began in January 1980 while he was attending Officer Training 
School in Tennessee.  He stated that he was 33 years old at 
the time and was being trained with people in their early 
twenties.  The appellant reported going to the medical clinic 
where he reported his symptoms along with rectal bleeding.  
Between 1980 and 1990 the appellant reported that he had an 
understanding supervisor and that he was treated with respect 
during active duty for training an inactive duty for training 
periods.  It was after SS became his new supervisor in July 
1990 that his symptoms became aggravated due to "chronic and 
continuous" abuse from SS, and that this behavior carried 
over into his periods of active duty for training and 
inactive duty for training.  

In February 2001 the M&ROC received a copy of a Compensation 
Order of the U.S. Department of Labor, Office of Workers' 
Compensation Programs.  In this order it was noted that the 
appellant had filed an occupational disease claim alleging 
that factors of his civilian employment had caused him to 
develop an emotional condition.  

It was noted that all witnesses interviewed (who included 
current and former employees of the Wyoming National Guard) 
indicated that the appellant, prior to coming under the 
supervision of Captain SS, had been one of the top Personnel 
Specialists in the country, if not the top specialist.  They 
also indicated that he was a tireless worker and an 
individual of great personal integrity.  

As a result of these interviews it was concluded that there 
was a premeditated, systematic, and continuous effort on the 
part of top management personnel at the Wyoming National 
Guard, most notably Captain (later promoted to Major) SS, to 
discredit, humiliate, and undermine the authority of the 
appellant with his peers as well as the employees he 
supervised.  

It was noted that the Wyoming National Guard denied that 
certain incidents took place, and "that other incidents 
occurred while the appellant was performing the duties of his 
military position."  

However, it was determined that the appellant was exposed to 
this type of behavior on a daily basis, and that its 
cumulative effect eventually led to a complete mental 
breakdown.  It was concluded that the events asserted by the 
appellant were both factual and compensable.  

It was recommended that the previous decision denying the 
appellant's claim be vacated and that the appellant's claim 
be accepted for major depression and permanent aggravation of 
post-traumatic stress disorder (PTSD).  


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The current disability requirement has been satisfied, as the 
appellant has been diagnosed with major depression.  In fact, 
he has been diagnosed with major depression with psychotic 
features within one year of his discharge from his last 
period of active duty (February 1998), so there is some 
question as to whether 38 C.F.R. § 3.309(a) could be for 
application.  However, because the appellant had not 
previously established his status as a veteran; that is, he 
has not previously been found to suffer from a service 
connected disability during his active or inactive duty for 
training, the Board finds that the regulations pertaining to 
presumptive service connection are not for application.  See 
38 U.S.C.A. § 1112; Biggins, 1 Vet. App. at 477-478.  
Furthermore, the diagnosed condition, depression, is 
evaluated in the Rating Schedule as a mood disorder, and not 
a psychotic disorder.  38 C.F.R. § 4.130 (2001).  

After a careful review of the record, the Board is of the 
opinion that there is an approximate balance of positive and 
negative evidence, and that the benefit of the doubt should 
therefore be applied in favor of the appellant.  See Gilbert, 
supra.  

The Board first finds that there is competent evidence of a 
link between the appellant's depression and his active 
military service.  

The appellant has consistently recounted his first experience 
of depressive symptoms as occurring while he was on active 
duty for training in January 1980 for an Officer Training 
School.  The appellant is competent to testify to symptoms, 
as this pertains to his personal knowledge obtained through 
the use of his own senses.  Further, the Board finds that his 
account of such symptoms during this period are consistent 
and therefore credible.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

Furthermore, while records pertaining to his 1980 symptoms 
could not be located, there is nothing in the record to 
contradict the appellant's accounts of his symptoms during 
this training.  In addition, the appellant's accounts 
concerning this incident are supported by service records 
establishing that he was on active duty for more than one 
month between January and February 1980.  


Finally, the Medical Board concluded that the appellant's 
depression was incurred in 1980 and that it did not exist 
prior to service.  

The Medical Board also indicated that the appellant's 
psychiatric condition was permanently aggravated by his 
service.  In this regard, Dr. JHB, one of the physicians who 
served on the Medical Board, later opined that the 
appellant's active duty periods contributed to the further 
exacerbation of the appellant's psychiatric condition.  

Dr. WAJ also concluded that the active duty incidents 
recounted by the appellant to him in February 1998 aggravated 
the appellant's depression.  Specifically, in February 1998 
the appellant reported to Dr. WAJ an incident in which he 
received no recognition even though his personnel office had 
been ranked among the top in the nation.  

The appellant subsequently recounted this incident in more 
detail in his March 2000 memorandum.  The appellant reported 
that the incident occurred during active duty on June 2-6, 
1997, and June 9, 1997.  Service records establish that he 
was on active duty at this time.  

The appellant also reported another incident to Dr. WAJ in 
February 1998 in which the appellant reportedly was told in 
1996 that he was going to be required to take college 
courses.  The appellant recounted this incident in more 
detail in March 2000, noting that SS told him on May 6, 1996 
that his job was for people who were younger than him and 
that taking the required college education course would at a 
minimum place the appellant on borrowed time.  Service 
records show that the appellant was on active duty at this 
time.  

Thus, Dr. WAJ did in fact link the further aggravation of the 
appellant's depression to specific incidents that occurred 
during active duty for training.  


In addition, the Department of Labor noted in its 
Compensation Order that the Wyoming National Guard had 
indicated that some of the alleged incidents of abuse of the 
appellant by superiors occurred while he was performing the 
duties of his military position, as opposed to his civilian 
position.  Such evidence lends further support that the 
appellant's depression was further exacerbated during periods 
of active duty for training.  

While the record is somewhat clouded by the overlap between 
the incidents that occurred during the appellant's civilian 
work at the National Guard and those that took place during 
his active military service, the Board notes that there are 
no medical opinions or other competent evidence establishing 
that the appellant's psychiatric disability was not incurred 
and/or aggravated by his military service.  

While some opinions have generally linked the appellant's 
depression to work-related trauma, they did not make a 
distinction between the appellant's civilian work and his 
military duty, and, as the appellant has reported on more 
than one occasion, his work as a civilian and during active 
duty often overlapped because both took place at the same 
location.  The only competent evidence on file, while not 
entirely unambiguous, is in favor of the appellant's claim 
and is not inconsistent with the evidence of record.  

Therefore, applying the benefit of the doubt rule, the Board 
finds that the appellant's major depression cannot be 
satisfactorily disassociated from his period of active 
service.  Therefore, the Board concludes that the 
requirements of service connection for major depression have 
been met.  38 U.S.C.A § 5107 (West Supp. 2001).  

As an aside, the Board notes that the multiple opinions 
concluding that the appellant's disability was aggravated by 
service implies that the disability preexisted service.  

The Board first finds that the presumption of soundness under 
38 C.F.R. § 3.304(b) does not apply here because the 
appellant had not previously established his status as a 
veteran; that is, he has not previously been found to suffer 
from a service connected disability.  Therefore, only a 
preponderance of the evidence is required to establish that a 
disability preexisted service.  See Paulson, 7 Vet. App. at 
469.  

Regardless, the Board finds that the medical opinions finding 
that the appellant's depression was aggravated from 1990 
onward did not explicitly find that the appellant's 
depression preexisted his active military service.  They 
merely indicated that his service (including his active duty) 
after 1990 aggravated his previously existing condition.  No 
finding was made that the depression preexisted the 
appellant's active military service.  In fact, as noted 
above, the Medical Board concluded that the veteran's 
depression did not exist prior to service.  


Right Knee Disability

Factual Background

The pertinent evidence of record documents that the appellant 
was involved in a motor cycle accident on October 25, 1986, 
resulting in a comminuted fracture to the right tibia.  An 
open reduction and internal fixation was performed.  
Pertinent service records document that the appellant was not 
on active duty at this time.  However, they do not establish 
whether he was on inactive duty for training at this time.  
Pertinent service records merely establish that he 
accumulated 52 credit points for inactive duty for training 
between November 1985 and November 1986.  

Follow-up notes from Dr. JEW documented complaints of pain 
and swelling of the right knee in November and December of 
1986.  Examination in January 1987 revealed weak muscles, 
significant quadriceps atrophy and a 15-degree flexion 
contracture.  The assessment was post-traumatic arthritis 
with loss of motion.  Complaints of pain continued to be 
reported through 1987.  



In February 1987 Dr. JEW concluded that, due to limited 
motion and muscle weakness of the right lower extremity, the 
appellant would be unable to run and stand for prolonged 
periods.  

In April 1987 the appellant was given a physical profile from 
the National Guard that restricted him from running and 
prolonged standing due to a right knee injury.  

Progress notes from Dr. JEW noted increasing complaints of 
right knee pain in June 1988, but that he was doing well in 
July 1988 with complaints only of noise in the knee.  

On periodic examination in May 1990 a history of loss of 
motion of the right knee secondary to tibia plateau fixation 
in 1986 was noted.  It was further indicated that there were 
no current restrictions and no complications or sequelae.  

Examination of the right knee revealed a well-healed scar on 
the right knee.  It also revealed a slight varus deformity 
below the right knee with compensatory valgus of the ankle.  
The right knee lacked five degrees extension, with otherwise 
good range of motion, and no tenderness or effusion.  These 
same essential findings were documented on periodic 
examination in May 1995.  

Private medical records from Dr. PMS dated from 1990 through 
March 1996 document no references to the right knee.  

On October 4, 1996 the appellant was seen for an abrupt onset 
of pain in the right knee in September 1996 during a physical 
fitness test (service records establish that the appellant 
was on inactive duty for training on September 7 and 
September 8 in 1996).  Deep discomfort medial to the knee 
joint on the right was noted.  He denied any change in 
flexion or extension.  

Examination revealed no swelling or redness.  There was point 
tenderness of the medial collateral ligament of the right 
knee.  There was no joint fluid, and extension was limited to 
approximately 10 degrees.  The impression was inflammatory 
discomfort.  Anti-inflammatory medications were prescribed, 
and the appellant was advised to return if pain persisted.  

Service medical records document no further references to the 
appellant's right knee.  Private medical records from Dr. PMS 
dated from March 1998 through December 1998 document no 
references to the right knee.  

In September 1999 the appellant returned to Dr. JEW with 
complaints of, in pertinent part, pain in his right knee.  
Examination of the right knee revealed a mild varus deformity 
which was noted by Dr. JEW as being present since 1987.  Some 
aching was reported; however, there was no effusion, no 
instability and minimal discomfort along the medial joint 
line.  X-rays of the knee revealed no significant joint space 
narrowing.  The pertinent assessment was right knee pain.  

In May 2000 the appellant submitted his claim of service 
connection for a disability of the right knee.  

On VA joints examination in June 2000 the appellant reported 
originally hurting his knee in 1986 in a motor vehicle 
accident.  He indicated that he continued to do "his runs" 
and his knee got progressively worse.  In 1996 he reported 
feeling a pop in his knee while on weekend guard duty, 
training for a one and a half-mile run.  His knee got 
progressively worse and he went to see "his local doctor" who 
opined that he probably had caused some internal derangement 
of his knee.  

On examination, the appellant walked with a limp and was 
unable to straighten his leg.  The medial collateral ligament 
was somewhat lax.  There was also tenderness over the medial 
collateral ligament and the lateral collateral ligament.  
There was a Baker's cyst.  Degenerative changes were noted in 
the knee "grossly."  

Extension was 9 degrees before exercise and 14 degrees after 
exercise with pain at those limits.  Flexion was 125 degrees 
after exercise without pain.  Pain and fatigue were noted.  
The impression was status post open reduction/internal 
fixation of the right knee in 1986 secondary to a motorcycle 
accident, "Hospital" internal derangement in 1996 while 
running, degenerative arthritis of the knee, and a Baker's 
cyst with probably cartilage damage.  

In June 2000 Dr. JEW noted the appellant's history of a knee 
injury in September 1996.  He noted that the appellant felt a 
pop in his knee following a mile and a half run followed by 
swelling and pain.  He also noted that the knee was 
developing degenerative arthritis.  Dr. JEW opined that the 
appellant's right knee condition was aggravated by his 
participation in physical training.  

Dr. JEW noted that the appellant's current symptoms probably 
would have developed at some point due to the fracture, but 
further opined that his running injury "may have hastened the 
onset of his symptomatology."  

In January 2001 Dr. JEW opined that the appellant's right 
knee joint was abnormal as a result of the motorcycle 
accident, and that, as a result, significant running would 
always contribute to his symptoms.  He opined that this run 
aggravated the appellant's knee joint to the point where he 
eventually could no longer perform such activities.  He noted 
that these symptoms probably would have developed regardless 
of the 1996 injury, but again indicated that the 1996 running 
incident hastened the onset of such symptoms.  


Analysis

The primary issue is whether the appellant's current right 
knee disorder was aggravated by his active military service.  
The evidence has established that the original injury to the 
right knee in October 1986 did not occur during active duty 
or active duty for training.  

While service records have not definitively established as to 
whether it occurred while the appellant was on inactive duty 
for training, there has been no dispute that the appellant's 
original knee injury in 1986 preexisted his active service, 
i.e., was also not incurred during inactive duty for 
training.  This accident is clearly documented in the record 
and there has been no assertion or any indication that it 
occurred during inactive duty for training.  Furthermore, the 
Board notes that Dr. JEW has indicated that the right knee 
condition preexisted the appellant's military service.  The 
Board finds such evidence sufficient to establish that the 
appellant's right knee disability preexisted his active 
service.  

The Board notes in passing that the presumption of soundness 
under 38 C.F.R. § 3.304(b) does apply here because in view of 
the Board's grant of service connection for a psychiatric 
disability as noted above, the appellant has established his 
status as a veteran for the pertinent period of service upon 
which the grant of service connection has been predicated, 
and thus he has been found to suffer from a service connected 
disability.  See Paulson, 7 Vet. App. at 469.  

The primary contention with respect to the right knee 
disability claim has been that it was aggravated by service, 
particularly during a one and a half-mile run the appellant 
participated in September 1996.  Thus, the primary issue in 
this case is whether the appellant's right knee disability 
was aggravated by active military service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  



However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  

Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required of a non-combat appellant 
to establish an increase in disability.  Davis v. Principi, 
No. 01-7029 (Fed. Cir. Jan. 11, 2002).  

Thus, the issue in this case is whether the appellant's right 
knee disability underwent an increase in severity in service.  
In the case at hand, the October 1996 progress note indicates 
that the appellant's right knee disability underwent an 
increase in severity while he was on inactive duty for 
training in September 1996.  

Previous evaluations of the right knee from May 1990 and May 
1995 documented no residuals from the 1986 injury other than 
varus deformity and extension limited to five degrees.  
Examination in October 1996 documented pain on palpation of 
the medial collateral ligament as well as increased 
limitation of extension to 10 degrees.  

Furthermore, Dr. JEW, who treated the appellant for his right 
knee problems since his October 1986 injury, essentially 
found that the September 1996 run aggravated the appellant's 
preexisting right knee injury.  While noting that the 
problems he was currently having would have arisen anyway, he 
also concluded that the September 1996 run hastened the onset 
of such symptoms.  



Thus, there is medical evidence that the appellant's right 
knee disability underwent an increase in severity, i.e., was 
aggravated while he was on inactive duty for training.  

On the other hand, service medical records do not document 
any subsequent complaints pertaining to the right knee after 
his October 1996 treatment.  Furthermore, the next documented 
examination of the knee was not until September 1999 during 
which time the only positive findings were the varus 
deformity (which was found to have been present since the 
1987 surgery) and some aching.  

Such evidence tends to indicate that the appellant's symptoms 
reported in October 1996 were nothing more than a temporary 
flare-up of his condition, particularly in view of the fact 
that he did not return after his initial visit and did not 
again seek treatment until almost three years later.  

However, there is no competent medical evidence on file 
establishing that the symptoms noted in October 1996 were 
nothing more than a temporary flare-up.  There are no medical 
opinions making such a conclusion, and the Board is not 
competent to make its own unsubstantiated conclusion on such 
an issue.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As noted above, the only competent evidence on file 
addressing the issue of aggravation is in favor of the 
appellant's claim, and there is no clear and unmistakable 
evidence showing that the right knee disability did not 
undergo such an increase in severity.  Thus, the Board finds 
that the claim of service connection based on aggravation 
must be granted.  38 C.F.R. § 3.306(b) (2001). 


ORDER

Entitlement to service connection for major depression is 
granted.  

Entitlement to service connection for a right knee disability 
is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

